DETAILED ACTION
Applicant’s response, filed 12 April 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 13, and 15 are cancelled. 
Claims 1, 3-12, 14, and 16-20 are pending.
Claims 1, 3-12, 14, and 16-20 are rejected.

Claim Objections
The objection of claims 1, 14, and 20 in the Office action mailed 08 Feb. 2021 has been withdrawn in view of claim amendments received 12 April 2021.

Claim Interpretation
Claims 1, 14, and 20 recite “intermediate ones of the ploid samples”. Claim 3 recites “co-occurring ones of the intermediate ploid samples”. Claim 6 recites “a final one of the one or more daisy chains”. Claim 7 recites “various ones of the haplotypes”. In Applicant’s remarks at pg. 10, para. 5 to pg. 11, para. 3, filed 06 April 2020, Applicant remarks that each of the “ones” are a group (i.e. ones) of the following noun. Therefore, “intermediate ones of the ploid samples” recited in claims 1 and 20 is interpreted to mean intermediate ploid samples and “co-occurring ones of the intermediate ploid samples” is interpreted to mean co-occurring intermediate ploid samples, etc.
Claims 1, 14, and 20 recite “… a haplotype phasing process having multiple phases applied to ploid samples”. Applicant’s specification at para. [0044] and FIG. 6, discloses the ploid samples refer to 4-ploids, 2-ploids, 1-ploids, etc. in each of the phases of the haplotype phasing process. Therefore, the term “ploid sample” is interpreted to refer to the current ploidy state of an element of the phasing process
Claims 1, 14, and 20 recite “performing… a medical test on a user supplied sample, such that based on results of the haplotype phasing indicating that a given one of the two or more sample organisms has a particular trait relating to a condition with which a particular disease is often associated, the medical test for that particular disease is performed using the medical hardware device to determine and indicate to the user its existence in the one of the two or more sample organisms..”. Given the claims require that the medical test indicates the existence of the particular disease in the one of the two or more sample organisms, and the medical test is performed on a user supplied sample, the user supplied sample is interpreted to be a sample of the one of the two or more sample organisms.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3-12, 14, and 16-20 under 35 U.S.C. 112(b) regarding the medical hardware haplotype-based device in the Office action mailed 08 Feb. 2021 has been withdrawn in view of claim amendments received 12 April 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 16-20
Claims 14 and 20, and claims dependent therefrom, are indefinite for recitation of “…to cause the computer to perform a method comprising:… performing, using a medical hardware device, a medical test on a user supplied sample..” and “a processor, configured to:… perform, using a medical hardware device receiving instructions by the processor, a medical test on a user supplied sample…”, respectively. The courts have found a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In this case, the claim recites the limitation of “performing/perform, using a medical hardware device, a medical test on a user supplied sample…”, which is directed to actions of a user, rather than the system or product, given a computer cannot perform a medical test on a sample. Therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a product and a system (claim 14) and a claim that is both a system and a process (claim 20), and rendering the claims indefinite. See MPEP 2173.05(p). 
Claim 20 is indefinite for recitation of “A computer processing system for phasing polyploids, comprising: a processor configured to…perform, using a medical hardware device receiving instructions by the processor, a medical test”. Given the claim recites a processor configured to perform a medical test using a medical hardware device (which receives instructions from the processor), it’s unclear if the system is intended to comprise a medical hardware device in addition to the processor, or if the system is intended to comprise a processor configured to transmit instructions to a medical hardware device for performing the medical test, but the medical hardware device is not part of the system and a step of performing the medical test is not required. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is intended to mean that the system is intended to comprise a processor that transmits instructions to a medical hardware device for performing the medical test. It is noted Applicant’s specification 

Response to Arguments
Applicant's arguments filed 12 April 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks claim 20 satisfies 35 U.S.C. 112(b) because claim 20 has been amended to recite “a medical hardware device receiving instructions by the processor” (Applicant’s remarks at pg. 10, para. 1-3).
This argument is not persuasive. Claim 20 recites a system that comprises a processor, and that processor is configured to “perform, using a medical hardware device receiving instructions by the processor, a medical test on a user supplied sample”. While claim 20 has been amended to recite that the medical hardware device receives instructions by the processor, it is still unclear whether the medical hardware device is intended to be part of the claimed system such that the system can be configured to perform a medical test, or if the system is only intended to comprise a processor that is configured to transmit instructions to a medical hardware device. If Applicant intends for the system to be configured to perform a medical test, the claim could be amended to recite a system comprising both a processor and a medical hardware device; however, Applicant’s specification does not provide support for such a system. If Applicant intends for the system to be configured to transmit instructions to a medical hardware device (that is not part of the claimed system), the claim can be amended to recite “transmit instructions for performing, using a medical hardware device, a medical test on a user supplied sample…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is newly recited after further consideration of the revised 35 USC § 101 guidance in the MPEP. The rejection of claims 14 and 16-19 are newly recited. Other newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 20 being representative) is directed to a method and system for phasing polyploids. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 14, and 20 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
assembling/assemble haplotypes in polyploidy genomes of two or more sample organisms;
performing/perform haplotype phasing on the haplotypes using a haplotype phasing process having multiple phases applied to ploid samples corresponding to the haplotypes to determine which parent chromosome possess which of the haplotypes;
…such that based on results of the haplotype phasing indicating that a given one of the two or more sample organisms has a particular trait relating to a condition with which a particular disease is often associated…;
imputing/impute missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing process derived from another one of the two or more sample organisms responsive to the two or more samples being determined to be related;
wherein performing haplotype phasing includes/ performs the haplotype phasing by
reducing, in each of the multiple phases, a ploidy p to a floor value p/2; 
assigning variables in at least some of the multiple phases such that resulting intermediate ones of the ploid samples co-occur multiple times in the at least some of the multiple phases; and
linking, in each of the multiple of the multiple phases, the ploid samples together using one or more daisy chains and daisy chain linkage criteria.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, assembling haplotypes for two or more sample organisms, and performing haplotype phasing by reducing the ploidy to a floor value of p/2, assigning variables, and linking ploid samples using daisy chains and linkage criteria, and determining a particular disease associated with a condition related to a particular trait indicated by the results of the haplotype 
Furthermore, the step of reducing, in each of the multiple phases, a ploidy p to a floor value of p/2 falls under the mathematical concept grouping of abstract ideas. Specifically, the step recites performing a mathematical calculation of p/2. See MPEP 2106.04(a)(2) C. Therefore, the limitation recites a mathematical concept. 
Dependent claims 3-12 and 16-19 further recite an abstract idea. Claims 3 and 16 further recite the mental process of analysis of the daisy chains to comprise at least some of co-occurring ones [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 3-12 and 16-19 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1, 14, and 20 include:
a processor;
a non-transitory computer-readable medium;
a medical hardware device; and 
performing/perform, using a medical hardware device, a medical test on a user supplied sample such that…, the medical test for that particular disease is performed using 
A processor and non-transitory computer-readable medium are a generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional element of a processor does not integrate the recited judicial exception into a practical application. See 2106.05(f)(2).
Furthermore, the additional element of using a medical hardware device to perform a medical test on sample to determine the presence of a particular disease related to the results of the haplotype phasing does not integrate the recited judicial exception into a practical application because the limitation amounts to mere instructions to apply the exception. When determining whether a claim simply recited a judicial exception with the words “apply it”, whether the claim only recited the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.4(d) I and 2106.05(f). The instant claims involve determining haplotypes of a parent of the two or more sample organisms, determining that the haplotype phasing indicates that a given one of the two or more sample organisms has a particular trait relating to a condition with which a particular disease is often associated, and performing a medical test for that particular disease to determine its existence in the given one of the two or more sample organisms. However, the claim do not provide any details of how the haplotype is determined to have the particular trait associated with the particular disease, how particular traits are determined to be associated with the particular disease, or which SNPs of the haplotype may 
With further regard to the medical hardware device for performing the medical test, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test), which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(f)(2). 
Therefore, the as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3-12, 14, 16-19, and 20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 3-12 and 16-19 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1, 14, and 20 include:
a processor;
a non-transitory computer-readable medium;
a medical hardware device;
performing/perform, using a medical hardware device, a medical test on a user supplied sample such that…, the medical test for that particular disease is performed using the medical hardware device to determine and indicate to the user its existence in the given one or the two or more sample organisms as a diagnosis.
Processors and non-transitory computer-readable medium are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Performing a medical test on sample to determine the presence of a particular disease is well-understood, routine, and conventional; this position is supported by Eichler et al. (Diagnostic Value of Systemic Biopsy Methods in the Investigation of Prostate Cancer: A Systematic Review, 2006, The Journal of Urology, 175, pg. 1605-1612; previously cited), which reviews diagnosing prostate cancer (i.e. a particular disease) using biopsy methods (i.e. a medical test) (Abstract; Fig. 3-4; pg. 1610, col. 1, para. 4 to col. 2, para. 1). Therefore, the additional element, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
With further regard to the hardware device, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test). As discussed above, the courts have found the use of a computer or other machinery (e.g. a hardware device) in its ordinary capacity for economic or other tasks does not provide significantly more. Therefore, the additional element for 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 12 April 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that (1) the human mind is not equipped to perform the limitations recited in claims 1, 14, and 20, and certainly not the haplotype phasing nor the medical test as recited, and involving the hardware medical device and that haplotype phasing and performing a medical test involving a medical hardware device are complicated procedures beyond the capability of the human mind (Applicant’s remarks at 10, para. 6 to pg. 11, para. 4).
This argument is not persuasive. Under step 2A, prong 1 of the analysis, the claims are analyzed to determine whether the claims recite a judicial exception. As discussed above, the haplotype phasing involves inferring which parent chromosome possesses each of the haplotypes and the statistical estimation of haplotypes belonging to each of the parent chromosomes, which is data analysis that can be performed in the mind. The claims further limit the haplotype phasing to include reducing a ploidy p to a floor value of p/2 and assigning variables involves dividing a ploidy value by 2 and assigning variables, which can be practically performed in the mind (e.g. 

Applicant remarks that (2) the any alleged abstract idea is integrated into the practical application of haplotype phasing and disease diagnosis based on the haplotype phasing, and the ability to diagnose disease based on haplotype phasing provides a significant benefit to humanity as a whole and a practical application of any alleged abstract idea (Applicant’s remarks at pg. 10, para. 6 and pg. 10, para. 6 to pg. 12, para. 3).
This argument is not persuasive. When determining whether a claim integrates the recited judicial exception into a practical application by (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d). In this case, the claims do not require a step of diagnosing the particular disease; however, such a limitation would be part of the recited judicial exception. Similarly, haplotype phasing is part of the recited judicial exception and is not an additional a medical test…” and the generic computer components of a processor and non-transitory computer-readable medium. As discussed above generic computer components are not sufficient to integrate the recited judicial exception into a practical application, and performing a medical test amounts to mere instructions to apply an exception, which does not integrate the recited judicial exception into a practical application. Therefore the claims do not integrate the recited judicial exception into a practical application.

Applicant remarks that the step of “imputing missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing process derived from another one of the two or more sample organisms responsive to the two or more samples being determined to be related” is a practical application of the recited judicial exception by allowing for the ability to fill missing values in a genetic marker (Applicant’s remarks at pg. 12, para. 4).
This argument is not persuasive. As discussed above, determining whether a claim integrates the recited judicial exception into a practical application involves evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d). Imputing missing values in a genetic marker is part of the recited judicial exception, and therefore is not a practical application of the recited judicial exception.

Applicant remarks that (3) the claims are used in the first phase of disease treatment, namely disease diagnosis, and therefore, the claims permit treatment for a particular diagnosed disease and integrate the recited judicial exception into the practical application of effecting particular 
This argument is not persuasive. This argument is not commensurate with the scope of the claims. The claims recite of “performing/perform, using a medical hardware device, a medical test…”, but do not recite a step of diagnosing after performing the medical test. Furthermore, in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. See MPEP 2106.04(d)(2). Therefore, even if the claims did recite a diagnosis step, the claims do not recite a step of treating one of the two or more sample organisms based on the diagnosis that effects a particular treatment or prophylaxis. Accordingly, the claims do not effect a particular treatment or prophylaxis for a disease or medical condition. 

Applicant remarks that (4) independent claims 1, 14, and 20 require a particular machine, i.e., a medical hardware device, for the purpose of disease diagnosis, that the hardware medical is a specialized piece of equipment configured for use with haplotype phasing beyond a generic computer and a user supplied sample, and therefore the claims recite an additional element that applies the judicial exception in conjunction with a particular machine (medical hardware device) that is integral to the claim (Applicant’s remarks at pg. 10, para. 6 and pg. 13, para. 6 to pg. 14, para. 2). 
This argument is not persuasive. When determining whether a machine recited in the claim is a particular machine that uses the recited judicial exception, the particularity or generality of elements of the machine, whether the machine implements the steps of the method, and whether its involvement is extra-solution activity or a field of use is considered. See MPEP 2106.05(b). In this case, the “medical hardware device” is generically recited and the broadest reasonable interpretation of the term includes any hardware device related to the medical field. Applicant’s specification at para. [0051] only discloses “performing a medical test by a hardware device based 

Applicant remarks that (5) the claims integrate the recited judicial exception into the practical application of affecting a transformation to a different state or thing (haplotypes to disease diagnosis) because the haplotypes that are assembled are clearly determined from blood samples that is transformed to data in the form of a disease diagnosis, similar to acoustic data being recognized and transformed to text data, and that data to data is not a basis for exclusion as it depends on what types of data are being transformed; however, the fact that these haplotypes are obtained from genetic material of two or more sample organisms is an inherent part of the claim that must be considered, where clearly a statutory transformation is performed with respect to 35 U.S.C. 101 (Applicant’s remarks at 10, para. 6 and pg. 14, para. 3 to pg. 15, para. 1). Applicant 
This argument is not persuasive. This argument is not commensurate with the scope of the claims because, while sequence data is obtained from genetic material of a sample, the claims do not require a physical step of sequencing a sample to obtain genetic data. Instead, the claims recite “performing/perform… haplotype phasing on the haplotypes” and then “performing, using a medical hardware device, a medical test such that… the medical test for that particular disease is performed”.  Regardless, an "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. See MPEP 2106.05(c). In this case, transforming haplotypes to a diagnosis (i.e. data) does not involve the transformation of any “physical object or substance”. Similarly, regarding the transformation of a user supplied sample into a disease diagnosis, "transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. See MPEP 2106.05(c). Performing a medical test on a user-supplied sample involves using the sample to determine a disease diagnosis, but does not actually changed the sample itself into a different state or thing. Therefore the claims do not integrate the recited judicial exception into the practical application of effecting a transformation or reduction of a particular article to a different state or thing.

Applicant remarks that (6) the claims are not well-understood, routine, and conventional as evidenced by the lack of citation of any prior art (Applicant’s remarks at pg. 10, para. 6 and pg. 15, para. 4-6).
This argument is not persuasive. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP 2106.05. I. In this case, while the claims as a whole were determined to be novel with respect to 35 U.S.C. 102 and 35 U.S.C. 103, the combination of additional elements, when viewed alone and in combination, were found to be well-understood, routine, and conventional.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                 

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631